Citation Nr: 0206838	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  96-45 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for low back strain with sciatica.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty for more than 30 years, 
including a period of service in the Republic of Vietnam 
where he received several Purple Hearts.  He retired from 
active duty in June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, among other things, granted entitlement to service 
connection for a low back disability by rating decision dated 
in June 1996 and assigned a 20 percent evaluation.  The 
veteran's disability rating was subsequently increased to 40 
percent by a rating decision dated in June 1999 and made 
effective for the entire time on appeal.   However, the 
United States Court of Veterans Appeals (Veterans Claims 
Court) has held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 40 percent remains in 
appellate status.

The veteran has disagreed with the original rating awarded.  
In assigning "an initial rating for a disability following an 
initial award of service connection for that disability", VA 
must consider all of the evidence of record from the time of 
the veteran's application for service connection and 
determine whether there is any basis for a "staged" rating 
at any pertinent time, to include whether a current increase 
is in order.  .  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the statement and supplemental statements of the 
case indicate that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

A hearing was held before the undersigned Member of the Board 
sitting in Waco, Texas, in April 1998.  A transcript of the 
hearing testimony has been associated with the claims file.  
In July 1998, the Board remanded the issue to the RO for 
further development.  The requested development has been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's low back disability is currently manifested 
by subjective complaints of daily pain, limitation of motion, 
and numbness and foot drag of the right foot. 

3.  Current objective findings of the veteran's low back 
disability include limitation of motion and pain with motion.  
X-rays of the lumbar spine are normal but an MRI showed disc 
degeneration with a minimal degree of spinal stenosis.

4.  There is no objective clinical evidence of ankylosis, 
muscle spasm, absence of ankle jerk responses, or other 
neurologic findings associated with a pronounced 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
disabling for low back strain with sciatica have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

The RO rated the veteran's chronic low back pain under DC 
5293 for intervertebral disc syndrome.  The Board will also 
consider DCs 5003-5010, 5289, 5292, and 5295 for arthritis, 
lumbar ankylosis, limitation of motion, and lumbosacral 
strain, respectively.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Factual Background.  The veteran filed the current claim in 
March 1996.  Based only on his service medical records, the 
RO granted entitlement to service connection for a low back 
disability and assigned a 20 percent disability rating.  In a 
July 1996 VA general medical examination report on other 
issues, it was noted that the veteran had recently had a 
myocardial infarction with three stent procedures.  Physical 
examination revealed that he had a normal posture and normal 
gait.  An X-ray of the lumbar spine was essentially negative.  
The final diagnoses did not include a finding with respect to 
the veteran's low back.

At a February 1997 personal hearing, the veteran testified 
that he sustained a twisting injury from a gunshot wound in 
Vietnam.  He reported daily pain, "foot slap" after running 
with S-1 radicular pain, and chronic numbness in his right 
great toe.  He noted that he avoided heavy lifting, had 
difficulty driving long distances, and had been told that he 
needed surgery on his back.  Medications included over-the-
counter non-steroidal anti-inflammatory drugs but he 
occasionally needed Tylenol #3 for pain relief.  He remarked 
that he tried to avoid aggravating activities, could not cut 
or carry wood for the fireplace, and had difficulties after 
standing, sitting, or walking for prolonged periods.  He 
indicated that he was trying to build a barn but had trouble 
doing the overhead work because of his shoulder problems and 
that he was performing yard work in January 1996 when he had 
a small myocardial infarction.  

Upon further questioning, the veteran noted (as a physicians 
assistant) that his range of motion was limited to 45 degrees 
of flexion unless he was "loaded up" on medication and 
could do flexion to 90 degrees.  He stressed that he avoided 
things that would aggravate his back but had cut a third of a 
cord of wood in the recent past but had to spent the weekend 
in bed or in the whirlpool because of the pain.  He indicated 
that he had periods of over exertion but was fortunate that 
he could generally modify his work routine to avoid heavy 
lifting.  If he did something that aggravated his back, he 
"paid for it" for several days.

In a March 1997 VA spine examination report, the veteran 
again related a twisting injury to his back as the result of 
being shot during combat.  Physical examination revealed that 
he walked without a limp, used no supportive or assistive 
devices, and had no gross postural abnormalities and no fixed 
deformities.  There was no evidence of muscle spasm or 
atrophy.  Range of motion was reported as forward flexion to 
85 degrees, backward extension to 30 degrees, left and right 
lateral flexion to 35 degrees, and left and right rotation to 
30 degrees with moderate pain in all motions.  An X-ray of 
the lumbar spine was reported to be normal.  The final 
diagnosis was low back pain.  The examiner noted that the 
veteran's low back pain did not prevent him from working as a 
physician assistant.

In a September 1997 VA spine examination, undertaken by 
another physician, the veteran complained of back pain nearly 
every day, depending on the activity.  Playing baseball, 
lifting, pushing, riding in the car, prolonged standing, and 
prolonged sitting aggravate the pain, and lying in bed with 
his hips and knees flexed helped relieve the pain.  
Medications included Lodine twice a day as needed, which he 
took approximately every three days.  He denied the use of 
any device to help with ambulation and was able to work as a 
physician assistant without any problems except when he 
needed to lift patients.  

Physical examination revealed that the veteran could sit 
comfortably in the chair.  Spine configuration was normal 
with no deformity.  Gait was normal and there was no 
tenderness to palpation.  He could toe and heel stand and 
tandem walk without difficulty.  Flexion was reported at 45 
degrees, extension to 25 degrees, left and right flexion to 
40 degrees, with complaints of pain during flexion.  Straight 
leg raises were positive to 60 degrees on the left and to 45 
degrees on the left with pain in the right lower back.  An X-
ray was reportedly normal.  The final diagnosis was right 
lower back pain from the previous bullet injury of the lower 
back.

In a September 1997 VA peripheral nerve examination, 
undertaken by the same physician, the veteran related a ten 
year history of a lack of sensation over the right leg and 
foot.  Physical examination revealed that the peripheral 
nerves and motor function were within normal limits.  Sensory 
examination showed hypoesthesia of the skin on the 
anterolateral aspect of the right lower leg, dorsum of the 
feet, right foot, and the sole of the right foot.  No other 
sensory deficits were noted.  The final diagnosis was 
hypoesthesia of unknown significance, probably from cutaneous 
nerve injury as a consequence of the right thigh surgery. 

At a hearing before the Board in April 1998, the veteran 
reported that he had foot slap and disagreed with the 
previous observation that he walked with a normal gait.  He 
also remarked that he could stand on his heels and toes but 
that he experienced pain when doing so.  He reported that a 
previous VA examiner "guesstimated" his range of motion.  
He complained of constant pain, described as more of an ache 
than a hard pain.  He had to rest his back after mowing the 
yard and could not do chores around the house or lift his 
grandchildren.  He noted that his back disability had little 
effect on his job because he could do his job in a wheelchair 
if he had to.  Medications included analgesic and anti-
inflammatory drugs, which helped him sleep.  With his medical 
training as a physician assistant, he opined that his 
symptoms were consistent with sciatica.

In the most recent VA examination dated in February 1999, the 
veteran complained of intermittent low back pain since 1967, 
usually treated with nonsteroidal anti-inflammatory 
medications.  He denied weakness in his back but noted some 
stiffness and a "sloppy" right foot with some numbness 
after walking a certain distance.  He denied bowel or bladder 
dysfunction, and reported periods of flare-up with prolonged 
standing, stooping, and bending forward.  Rest and hot 
showers alleviated some pain.  The examiner noted that during 
an exacerbation, limitation of motion and functional 
impairment were to a "minimal extent."  The veteran did not 
use an assistive devices for ambulation, had not undergone 
any surgery on his back, and denied pain in the neck or 
thoracic spine.  The examiner reported that the overall 
effects of the back pain on the veteran's usual occupation 
and daily activities were minimal.  The veteran worked as a 
physician assistant full-time and maintained 80 acres with 
five horses and "remains active and managed his activities 
pretty well."

Physical examination revealed no obvious deformity of the 
spine, no tenderness, no postural abnormalities, no spasm of 
the paraspinal muscles, no wasting of the paraspinal muscles, 
and the veteran was able to walk "pretty good without any 
limp."  Range of motion (measured with a goniometer) showed 
forward flexion to 35 degrees with pain, extension to 25 
degrees, lateral flexion to 30 degrees, and left and right 
rotation to 25 degrees.  The examiner noted that functional 
ability of the veteran's back during flare-ups was limited a 
minimal level.  There was no evidence of any weakness or 
tenderness or spasm of the paraspinal muscles.  No posture 
abnormalities and no fixed deformities were detected.  In the 
musculature of the back, there was good bulk of paraspinal 
muscles and the paraspinal muscles looked normal without any 
muscle spasm.  Straight leg raising on the right side was 70 
degrees, on the left side 90 degrees.

A neurologic examination revealed an area of paresthesia over 
the anterolateral aspect of the right calf and lateral aspect 
of the little toe on the right foot.  The remainder of the 
sensory examination was normal.  Tone and power of the muscle 
groups in the lower extremities were normal, deep tendon 
reflexes were 2+, bilaterally, and the veteran was able to 
heel and toe walk.  X-rays of the lumbar spine were reported 
to be normal.  An MRI of the lumbar spine showed disc 
degeneration with a minimal degree of spinal stenosis at L4-
L5.  Nerve conduction and EMG studies reflected chronic 
neurogenic damage and reinnervation at S1 and mildly 
decreased axonal findings in the right extensor muscle.  The 
remainder of the nerve conduction studies and EMG were 
normal.  The final diagnosis was chronic low back pain with 
minimal spinal stenosis and right S1 nerve root irritation.  
The examiner noted that there was no evidence of foot drop on 
the clinical examination.  

Legal Analysis.  After a review of the evidence, the Board 
finds that the objective findings of the veteran's service-
connected low back strain does not warrant more than a 40 
percent evaluation under any relevant diagnostic code.  
First, the Board notes that the evidence does not support a 
higher rating based on ankylosis of the lumbar spine.   
Ankylosis is defined as stiffening or fixation of a joint.  
Specifically, while the most recent VA examination showed 
some limitation of motion (and the veteran has testified as 
to limitation of motion), there was no indication of a fixed 
deformity of the spine.  Because the evidence does not show 
ankylosis of the lumbar spine, there is no basis under DC 
5289 for a higher rating.

Next, the Board notes that a higher than 40 percent 
evaluation is not available under either DC 5292 or DC 5295, 
regardless of the level of disability.  Specifically, the 
current 40 percent rating contemplates severe limitation of 
motion of the lumbar spine under DC 5292.  However, a 
schedular rating higher than 40 percent is not available 
under this code.  Moreover, a 40 percent evaluation will be 
assigned under DC 5295 for spinal listing to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion.  

The record clearly establishes that the veteran has 
experienced episodes of pain on motion requiring medication 
to alleviate his symptomatology, and a degree of spinal 
stenosis.  Nonetheless, a 40 percent evaluation is the 
highest rating available under this code.  Separate ratings 
are not for assignment under these codes as that would 
constitute pyramiding, which is prohibited.  38 C.F.R. § 4.14 
(2001).  Thus, a rating in excess of the currently assigned 
40 percent disability evaluation is not available under 
either DC 5292 or DC 5295.

A 60 percent evaluation under DC 5293 requires evidence of 
pronounced intervertebral disc syndrome.  However, the 
medical evidence does not reflect that the veteran 
experiences muscle spasm, absent ankle jerk, or other 
neurologic findings compatible with sciatic neuropathy.  In 
fact, while the veteran has complained of "foot slap" and 
"sloppy" foot, the most recent VA examiner specifically 
found no evidence of footdrop.  Further, a previous VA 
examiner attributed the veteran's complaints of numbness in 
his right leg and foot to right thigh surgery, rather than to 
the residuals of a twisting injury to the low back.  In 
addition, there has been no evidence of spasm or tenderness 
to palpation and the veteran has been able to heel and toe 
walk (albeit with pain).  Moreover, reflexes and muscle 
strength were noted to be intact and normal in the lower 
extremities.  In the absence of findings of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, a higher than 40 percent 
evaluation under DC 5293 is not warranted. 

Finally, the Board finds that the current rating contemplates 
the veteran's currently demonstrated complaints of pain and 
the limitation of motion and functional loss due to pain.  
Even considering the standards outlined in DeLuca v. Brown, 
8 Vet. App. 202 (1995), and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 40 percent under DCs 5292 or 5295.  
Further, although a 60 percent evaluation is available under 
DC 5293 for, among other things, "characteristic pain," the 
criteria also requires sciatic neuropathy, demonstrable 
muscle spasm, absent ankle jerk, and other neurological 
findings.  

Of note, the medical evidence simply does not show that the 
veteran's symptoms satisfy any of the schedular criteria.  As 
noted above, physical examination revealed no tenderness or 
spasms, and reflexes were intact in the lower extremities.  
Moreover, there is no evidence of footdrop, despite the 
veteran's assertions of a "sloppy foot," and his complaints 
of numbness and tingling in the right lower extremity have 
been attributed to right thigh surgery, rather than a low 
back disability.  Accordingly, the Board finds that the 
functional limitation due to pain is contemplated in the 
currently assigned 40 percent rating and indicia of a higher 
rating, such as atrophy, muscle wasting, incoordination, 
weakness, excess fatigability, etc., are not shown.

The Board has also considered whether the veteran's 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule do not adequately 
compensate him for his back impairment.  If so, an 
extraschedular evaluation will be assigned under 38 C.F.R. 
§ 3.321(b)(1).  However, in this case, neither frequent 
hospitalization nor marked interference with employment, 
beyond that contemplated in the regular schedular provisions, 
due to the veteran's service-connected low back disability is 
demonstrated.  In this regard, while the evidence suggests 
that the veteran is somewhat limited in activities, there is 
no evidence of any hospitalizations for a low back 
disability.

The veteran is able to work full-time, notwithstanding his 
symptoms, and can generally remain active except during 
periods of acute flare-up.  The most recent examiner 
indicated that the over-all effect of the veteran's pain was 
minimal.  In addition, the veteran's own testimony suggests 
that he remains fairly active, despite his symptoms, as 
evidenced by his statements that he experienced an 
exacerbation while cutting wood, was trying to build a barn 
but had difficulty because of a shoulder problem, was 
performing yard work when he experienced a small myocardial 
infarction, playing baseball aggravated his pain, he had to 
rest after mowing the yard, and that he could still work.  
This suggests to the Board that, while the veteran's symptoms 
are persistent, he is able to remain active on some level.  
To the extent that he experiences pain with activity, the 
Board finds that it is adequately compensated by the 
schedular rating.  Therefore, there is no basis on which to 
find that application of the regular schedular standards is 
impractical.  Accordingly, the Board concludes that an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) is not warranted.  

The Board has also carefully reviewed the veteran's sworn 
testimony and written statements.  While his statements and 
sworn testimony are probative of symptomatology, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The objective 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, are 
more probative than the subjective evidence of an increased 
disability.

The Board recognizes VA's duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's service-connected low back disability 
warrants no more than the currently-assigned 40 percent 
evaluation.

In reaching this decision, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran as required by Schafrath, supra.  In light of the 
clinical record outlined above, the preponderance of the 
evidence is against the veteran's claim.

Finally, in considering the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  In addition, the issue was the subject of a 
Board remand in July 1998.  Next, the veteran has undergone 
no less than four VA examinations, including the most recent 
one undertaken as a result of the Board's July 1998  remand 
specifically to address the issue on appeal.  Moreover, the 
veteran requested and received a personal hearing at the RO 
and a more recent hearing before the Board.  Therefore, the 
Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

The claim for entitlement to an evaluation in excess of 40 
percent disabling for low back strain with sciatica is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

